Citation Nr: 1820093	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a dental disability for treatment and compensation purposes.

3.  Entitlement to service connection for a heart disability, to include as related to a dental disability.

4.  Entitlement to service connection for a bilateral leg disability, claimed as a circulatory disability.  

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to compensation for residuals of a colonoscopy under 38 U.S.C. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconferencing.  A transcript has been procured for the record.  


REMAND

The Veteran claims that he was treated for low back, heart, erectile dysfunction, dental, and bilateral leg disabilities during service, but the complete service medical records of that treatment were not available for review in his electronic claims file.  At the November 2017 hearing, the Veteran indicated that his service medical records had been comingled with those of another veteran with the same first and last names.  The Veteran also indicated his belief that, were VA to examine the records from the other Veteran's file, VA would find some of the Veteran's treatment records.  In reviewing the record, the Board confirmed that the Veteran's service medical records contained two pages of treatment for a different Veteran of the same first and last name.  As the Veteran contends that his service medical records are not complete in the electronic claims file and the record shows that another Veteran's records were mistakenly included with the Veteran's records, a remand is necessary to attempt to obtain any outstanding service medical records.  As the possibility exists that some of the Veteran's claimed disorders were noted in the Veteran's service personnel records, a remand is also necessary to attempt to obtain the Veteran's personnel records.  

Regarding the claim for service connection for a low back disability, in a July 1974 service medical record, the Veteran reported experiencing coughing, a sore throat, low back pain, dizziness, headaches, nausea, and vomiting.  After examination, a service examiner diagnosed a viral syndrome.  The service medical records contain no other notations indicating diagnosis or treatment for any low back disability.  

In a November 2010 VA medical examination report, the Veteran reported lifting heavy objects and climbing stairs while working as a key punch operator during service.  The Veteran stated that he noticed low back pain onset during service due to repetitive overuse.  The Veteran reported currently having low back pain with activity, heavy lifting, and bending.  The VA examiner stated that the claims file was unavailable.  Having examined the Veteran, the examiner diagnosed a subtle posterior disc space narrowing of the L1/L2 and the L5/S1.  Having interviewed the Veteran and performed the examination, the examiner stated that the Veteran's low back disability was at least as likely as not related to service.  Despite not having the claims file, the examiner opined that it was possible that the job that was described by the Veteran during active duty could have caused the wear and tear seen by the examiner, and the degenerative changes in the Veteran's lumbar spine. 

In a November 2011 VA medical opinion, another VA examiner reported reviewing the claims file, to include the service medical records and the November 2010 VA medical examination report.  Having done so, the VA examiner stated that the Veteran's low back disability was less likely than not related to service.  In explaining this opinion, the VA examiner stated that the service medical records included only one notation indicating treatment for back pain, which an examiner noted was associated with a viral illness and was nontraumatic in nature.  After reviewing the November 2010 VA medical examination report, the VA examiner found no link between the Veteran's back pain and any service-connected event.  

The November 2010 VA examiner wrote the examination report without reviewing the claims file.  Therefore, it is of weakened probative value because it does not mention any medical evidence.  By contrast, in stating the basis for the November 2011 VA medical opinion, the November 2011 VA examiner did not mention any of the Veteran's lay statements, indicating in-service onset of low back pain.  Therefore, it is of weakened probative value.  A remand is necessary to schedule an additional examination to determine the etiology of the Veteran's low back disability.  

Additionally, the Veteran claims that in-service erectile dysfunction was an indicator of an in-service heart disability.  The Veteran also claims that bacteria associated with the in-service pulling of his wisdom teeth caused his heart disability.  A remand is necessary for an additional heart examination to address the Veteran's contentions.  

Regarding the claim for service connection for erectile dysfunction, the Veteran claims that he experienced erectile dysfunction following an in-service circumcision procedure.  In a January 1972 service medical record, a service examiner indicated that the Veteran had undergone an elective circumcision and that a microscopic examination of the foreskin had revealed mild chronic inflammation.  In a July 2011 VA medical examination report, a VA examiner, having reviewed the record, noted the January 1972 report, indicating that the Veteran experienced chronic inflammation of the foreskin.  Having examined the Veteran, the examiner stated the Veteran's erectile dysfunction disability was less likely than not related to service because a routine circumcision would not cause erectile dysfunction.  In the explanation, the examiner did not make any mention of the noted chronic inflammation of the foreskin.  A remand is necessary for an additional examination to determine the etiology of the Veteran's claimed erectile dysfunction.  

Regarding the claim for service connection for a bilateral leg disability, claimed as a circulatory disability, the Veteran has reported experiencing disabilities of the lower extremities during service that have resulted in a current disability, characterized by blood clots or numbness in the feet and thighs.  As evidence of those contentions, the Veteran noted that the service medical records indicate September 1971 treatment for scaling eruption between the toes, diagnosed as tinea pedis, and October 1974 treatment for a grease burn of the left knee.  In an October 2012 notice of disagreement, the Veteran also reported experiencing a one-inch cut to the right upper thigh in either December 1972 or January 1973.  The Veteran indicated that, after the incident, a private examiner closed the wound with 15 stitches and prescribed pain medication.  The Veteran stated that the private facility at which he was treated destroyed all records regarding that treatment in 1985.  The Veteran reported receiving recent treatment for blood clots of the legs at a hospital in Sebring, Florida, and Florida Hospital in Orlando, Florida.  A remand is necessary to obtain outstanding treatment records, and to schedule a VA examination to determine the nature and etiology of the claimed bilateral leg disability.  

Regarding the claim for entitlement to compensation for residuals of a colonoscopy under 38 U.S.C. § 1151, the record shows that the Veteran underwent internal bleeding following a February 2011 colonoscopy procedure performed at a VA facility.  The Veteran has indicated that the bleeding caused him to develop both irritable bowel syndrome and a psychiatric disability.  A remand is necessary to schedule examinations to determine the etiologies of the Veteran's claimed residuals of a colonoscopy.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain the Veteran's service personnel records and any outstanding service medical records.  In so doing, note that the Veteran's service medical records included in the claims file contain records indicating treatment for a different Veteran with the same first and last name, as discussed at the November 2017 videoconference hearing.  Therefore, attempt to locate any missing records at the proper depositories, to include by checking the deposited records of the other Veteran, to determine if any of the Veteran's records were misfiled.  

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, and, if release forms are provided, any records from the facility in Sebring, Florida, that provided treatment for blood clots and Florida Hospital in Orlando, Florida.  

3.  Schedule the Veteran for a VA examination by a medical doctor to determine the etiology of any currently diagnosed low back disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the July 1974 service medical record denoting treatment for back pain, the service medical examination reports, and the Veteran's reports of his medical history; the post-service treatment records, to include the November 2010 VA medical examination report and the November 2011 VA medical opinion; and the Veteran's lay statements.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any low back disability diagnosed during the pendency of the appeal, dating to July 2010, is related to service or any incident of service, to include the Veteran's in-service duties as a key punch operator?

4.  Schedule the Veteran for a VA examination by a cardiologist to determine the etiology of any currently diagnosed heart disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the records denoting in-service removal of the Veteran's wisdom teeth, the January 1972 service medical record, indicating the performance of a circumcision, the service medical examination reports, and the Veteran's reports of his medical history; the post-service treatment records, to include the July 2011 VA medical examination report; and the Veteran's lay statements, to include his contentions that his in-service erectile dysfunction was an indicator of an in-service heart disability or that bacteria associated with the in-service removal of wisdom teeth caused his heart disability.  A complete rationale should be provided for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any heart disability diagnosed during the pendency of the appeal (back to July 2010) is related to service or any incident of service, to include in-service dental treatment or contended in-service erectile dysfunction?

5.  Schedule the Veteran for a VA examination by a medical doctor examiner to determine the etiology of any currently diagnosed erectile dysfunction.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the January 1972 service medical record, indicating the performance of a circumcision and the presence of chronic inflammation of the foreskin, the service medical examination reports, and the Veteran's reports of his medical history; the post-service treatment records, to include the July 2011 VA medical examination report; and the Veteran's lay statements, to include his contentions that he has experienced erectile dysfunction since the January 1972 circumcision procedure.  A complete rationale should be provided for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction diagnosed during the pendency of the appeal, dating to July 2010, is related to service or any incident of service, to include the chronic inflammation of the foreskin noted during service?

6.  Schedule the Veteran for a VA examination by a qualified VA medical doctor examiner to determine the etiology of any currently diagnosed bilateral leg disability, claimed as a circulatory disability, resulting in blood clots or numbness in the feet and thighs.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the September 1971 treatment for scaling eruption between the toes, diagnosed as tinea pedis, the October 1974 treatment for a grease burn of the left knee, the service medical examination reports, and the Veteran's reports of his medical history; the post-service treatment records, and the Veteran's lay statements, to include his reports of an in-service incurrence of a one-inch cut to the right upper thigh in either December 1972 or January 1973.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any bilateral leg disability diagnosed during the pendency of the appeal, dating to July 2010, is related to service or any incident of service, to include the in-service scaling between the toes, the grease burn to the left knee, and the reported one-inch cut to the thigh?

7.  Schedule the Veteran for a VA examination by a medical doctor examiner to determine the nature and etiology of the claimed IBS disability.  The examiner must review the claims file, including the records regarding the Veteran's February 2011 colonoscopy, the Veteran's subsequent treatment for internal bleeding resulting from the colonoscopy, and any records of treatment for IBS.  The examiner must note the review of the evidence in the report.  After an interview with the Veteran and an examination, the examiner should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that any additional IBS disability was caused by VA treatment?  If so, is it at least as likely as not (50 percent or greater probability) that any IBS disability caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

8.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and etiology of the claimed psychiatric disability.  The examiner must review the claims file, including the records regarding the Veteran's colonoscopy, the Veteran's subsequent treatment for internal bleeding resulting from the colonoscopy, and any records of treatment for a psychiatric disability.  The examiner must note the review of the evidence in the report.  After an interview with the Veteran and an examination, the examiner should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that any additional psychiatric disability was caused by VA treatment of colonoscopy?  If so, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

9.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

